ICJ_127_LandIslandMaritimeFrontier-Revision_SLV_HND_2002-11-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVISION OF THE
JUDGMENT OF 11 SEPTEMBER 1992
IN THE CASE CONCERNING THE
LAND, ISLAND AND MARITIME FRONTIER
DISPUTE (EL SALVADOR/HONDURAS:
NICARAGUA intervening )

(EL SALVADOR v. HONDURAS)

ORDER OF 27 NOVEMBER 2002

FORMATION OF CHAMBER

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE EN REVISION
DE L’ARRET DU 11 SEPTEMBRE 1992
EN L’AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME
(EL SALVADORIHONDURAS; NICARAGUA
(intervenant) )

(EL SALVADOR c. HONDURAS)

ORDONNANCE DU 27 NOVEMBRE 2002

CONSTITUTION DE CHAMBRE
Official citation:

Application for Revision of the Judgment of 11 September 1992 in the Case

concerning the Land, Island and Maritime Frontier Dispute (El Salvador/

Honduras: Nicaragua intervening) (E/ Salvador v. Honduras), Formation
of Chamber, Order of 27 November 2002, I. C.J. Reports 2002, p. 618

Mode officiel de citation:

Demande en revision de l'arrêt du 11 septembre 1992 en l'affaire du Différend
frontalier terrestre, insulaire et maritime (El Salvador/Honduras; Nicaragua
(intervenant)) (£7 Salvador c. Honduras), constitution de chambre,
ordonnance du 27 novembre 2002, C.I.J. Recueil 2002, p. 618

 

Sales number :
ISSN 0074-4441 N° de vente 857
ISBN 92-1-070963-2

 

 

 
27 NOVEMBER 2002

ORDER

APPLICATION FOR REVISION
OF THE JUDGMENT OF 11 SEPTEMBER 1992 IN THE CASE
CONCERNING THE LAND, ISLAND AND MARITIME
FRONTIER DISPUTE (EL SALVADOR/HONDURAS:
NICARAGUA intervening)

(EL SALVADOR vy. HONDURAS)

FORMATION OF CHAMBER

DEMANDE EN REVISION DE L’ARRET
DU 11 SEPTEMBRE 1992 EN L’AFFAIRE
DU DIFFEREND FRONTALIER TERRESTRE, INSULAIRE
ET MARITIME (EL SALVADORIHONDURAS;
NICARAGUA (intervenant) )

(EL SALVADOR c. HONDURAS)

CONSTITUTION DE CHAMBRE

27 NOVEMBRE 2002

ORDONNANCE
618

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002 2002
27 novembre
Rôle général

27 novembre 2002 n° 127

DEMANDE EN REVISION
DE L’ARRET DU 11 SEPTEMBRE 1992
EN L’AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME
(EL SALVADOR/HONDURAS; NICARAGUA
(intervenant) )

(EL SALVADOR c. HONDURAS)

ORDONNANCE

CONSTITUTION DE CHAMBRE.
FIXATION DE DELAIS

Présents: M. GUILLAUME, président; M. Sui, vice-président; MM. Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
MT  HiGains, MM. PARRA-ARANGUREN,  KOOLMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges;
M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 26, paragraphes 2 et 3, 31, 48 et 61 de son Statut et les
articles 17, 18, 31, 35, 44, paragraphe 1, 90, 99, paragraphe 2, et 100,
paragraphe |, de son Règlement,
DEMANDE EN REVISION (ORDONNANCE 27 XI 02) 619
Rend l'ordonnance suivante:

I. Considérant que, par requête enregistrée au Greffe de la Cour le
10 septembre 2002, la République d'El Salvador, se référant à l’article 61
du Statut, a saisi la Cour d’une demande en revision de l’arrêt rendu le
11 septembre 1992 par la Chambre chargée de connaître de l'affaire du
Différend frontalier terrestre, insulaire et maritime {El Salvador! Hondu-
ras; Nicaragua (intervenant )) (C.I.J. Recueil 1992, p. 351); et que, dans
la même requête, El Salvador, se référant au paragraphe | de l’article 100
du Règlement, a prié la Cour «de constituer une chambre appelée à
connaître de la demande en revision de l’arrêt en tenant compte des
termes arrêtés d’un commun accord par El Salvador et le Honduras dans
le compromis du 24 mai 1986»;

2. Considérant que, le 10 septembre 2002, une copie certifiée conforme
de la requéte a été transmise a la République du Honduras;

3. Considérant que la République d'El Salvador a désigné M. Gabriel
Mauricio Gutiérrez Castro comme agent et S. Exc. M™ Maria Euge-
nia Brizuela de Avila, S. Exc. M. Héctor Gonzalez Urrutia et S. Exc.
M. Rafael Zaldivar Brizuela comme coagents; et que la République du
Honduras a désigne S. Exc. M. Carlos Lopez Contreras comme agent
et S. Exc. M. Julio Rendén Barnica comme coagent;

4. Considérant que, au cours d’une réunion que le président de la Cour
a tenue avec les agents des Parties le 6 novembre 2002, celles-ci ont indi-
qué qu’elles souhaitaient la formation d’une nouvelle chambre de cinq
membres, dont les deux juges ad hoc à désigner par elles; et considérant
que, au cours de cette même réunion, l'agent du Honduras a déclaré que
son gouvernement souhaitait qu'un délai de trois mois à compter de la
date de l'ordonnance portant constitution de la chambre lui soit accordé
pour le dépôt de ses observations écrites sur la recevabilité de la requête
en revision; et que la République d’El Salvador ne s’est pas opposée à la
fixation d'un tel délai;

5. Considérant que, par lettre en date du 20 novembre 2002, l'agent du
Honduras a précisé que son gouvernement proposait que la date du
15 avril 2003 soit fixée pour le dépôt de ses observations écrites sur la
recevabilité de la requête en revision; et que, par lettre en date du 22 no-
vembre 2002, l'agent d'El Salvador a répondu que son gouvernement
souhaitait s’en tenir à ce qui avait été proposé lors de la réunion avec
le président:

6. Considérant que, par lettre du 7 novembre 2002, l’agent de la
République d'El Salvador a notifié à la Cour la désignation par son gou-
vernement de S. Exc. M. Felipe H. Paolillo pour siéger en qualité de juge
ad hoc; et que, par lettre du 18 novembre 2002, l'agent du Honduras a
notifié à la Cour la désignation par son gouvernement de M. Santiago
Torres Bernardez pour siéger en qualité de juge ud hoc; et considérant
qu'aucune des Parties n’a élevé d’objection à la désignation du juge ad
hoc faite par la Partie adverse, et que la Cour elle-même n’en a vu
aucune;
DEMANDE EN REVISION (ORDONNANCE 27 XI 02) 620

LA Cour,

A l'unanimité,

1. Décide d'accéder à la demande des Gouvernements de la Répu-
blique d’El Salvador et de la République du Honduras tendant à former
une chambre spéciale de cinq juges pour connaître de la présente affaire;

2. Déclare que, le 26 novembre 2002, M. Guillaume, président. et
MM. Rezek et Buergenthal, juges, ont été élus pour former, avec les juges
ad hoc susmentionnés, la chambre qui connaîtra de l'affaire et qu’en
conséquence ladite chambre, dont la composition est indiquée ci-après,
est dûment constituée en vertu de la présente ordonnance:

M. Guillaume, président;

MM. Rezek,

Buergenthal, juges;

MM. Torres Bernardez,

Paolillo, juges ad hoc;

3. Fixe au 1° avril 2003 la date d'expiration du délai pour le dépôt des
observations écrites de la République du Honduras sur la recevabilité de
la requête;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-sept novembre deux mille deux, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République d’El
Salvador et au Gouvernement de la République du Honduras.

Le président,
{ Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. le juge Opa joint une déclaration à l'ordonnance.

(Paraphé) G.G.
{Paraphé) Ph.C.
